 In the Matter of GENERAL MOTORS CORPORATION, FRIOIDAIRE DIVISIONandUNITED ELECTRICAL, RADIO &' ;_MACHINE_ WORKERS OF AMERICA,AFFILIATED WITH THE C. I. O.Case R-,3067.DecidedDecember 1.5, 19-111Jurisdiction:electric refrigerator manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract no bar to. where executed afterinstitution of proceedings with notice of petitioning union's claims; electionnecessary, ,Unit Appropriate for Collective Bargaining:allmetal finishers in particularplant, excluding metal finish grinders ; agreement as to.Mr. H. 'M:' Hogan, Mr. A. F. Power; Mr. Denton Jolly;andMr.Robert C. Carson,all of'Detroit, Mich.;'for the Company.Mr. Henry Fiering, Mr. Arthur Garfield,andMr. Lem Markland,all of Dayton, Ohio, for'the United.'Mr. A. G. Slcundor,of Newcastle, Pa., andMr. Edward C. BennettandMr. Jack Loudon,both of Dayton, Ohio, for the I. A. M.Mr. Irvin Carl Delscamp,of Dayton, Ohio, for the Dayton Inde-pendent Union.Mr. Sy'dney,'S. Asher, Jr.,of counsel td'the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn'Jtine`17, 1941, United 'Electrical;,Radio,R^Machine Workers ofAmerica, affiliated with the C. I. 0., -he rein called the United, filedwith the Regional Director for the Ninth Region (Cincinnati, Ohio),a, 'petition alleging that a question affecting commerce had arisenconcerning the representation of employees of General Motors Cor-poration, Frigidaire Division, Dayton, Ohio, herein called the Coln-'pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On September' 24, 1941, the Na-37 N L.,R B , No 101.616 GENERAL MOTORS CORPORATION617tional Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and- to provide for an appropriate hearing upon due notice.On September 27, 1941, `the Regional Director issued a notice ofhearing; copies of which were duly served upon the Company, theUnited, and Metal Finishers Local Lodge #336, International Asso-ciation of Machinists, affiliated with the American Federation ofLabor, herein called the I. A. M., a labor organization claiming torepresent employees directly affected by the investigation.'Pursuantto notice, a hearing was held on October 2 and 3, 1941, at Dayton,Ohio, before Alba B. Martin, the Trial Examiner duly designated bythe Chief Trial Examiner. The Company, the United, and theI.A. M. were represented and participated in the hearing.2Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During_ the course of the hearing,,the Trial. Examiner' made severalrulings on motions and on objections to the admission of evidence.3The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed. -On October 7, 1941, the United requested permission to file a brief.On October 9, 1941, the Board granted permission to all parties tofile briefs with the Board in support of their respective contentions.On October 18, 1941, the,United filed a brief, which has been consideredby the Board.Upon the entire record in the case, the Board makes the following :'The Regional Director sent a telegram to the Dayton Independent Union on October 1,1941, notifying it of the hearing2The Dayton Independent Union also, appeared at the beginning of the hearing. Itstated that it did not desire to intervenesince,in view of the short notice it had received,it could not,produce its-proof',of membership among the employees of the Company.TheDayton Independent Union, however, did not request a postponement of the hearing.TheTrial Examiner, "in order that the D. I U. be in no way prejudiced," stated that he wouldallow the Dayton Independent Union until October 6, 1941, to prepare and submit its proofof membershipNevertheless, the Dayton Independent Union withdrew from the hearing'and did not theieafter participate in the hearing or submit, any proof of membership.At the conclusion of the first day of the hearing, the Trial Examiner telephonedcounselfor the Dayton Independent Union and informed him that the hearing had been continueduntil October 3, 1941, and that be would be privileged to attend.Counsel for the DaytonIndependent Union did not, however, attend the second day of the hearing.3At the opening of the hearing, counsel for the I. A. M objected to the proceedings andto the admission in evidence of the original petition filed by the United, on the groundthat the petition did not contain the expiration date of the commission of the notarypublic before whom it \1as executedWe find this contention to be without merit. SeeIlflttel' of'J S. Popper, Inc.andUn1fed. Electridat,,Radio and Maclaine. Workers,of America,Local No421, 17 N L R B 961. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THECOMPANYGeneralMotors Corporation is a Delaware corporation with itsprincipal business offices in New York City. It is composed of severalunincorporated divisions, one of which is the Frigidaire Division,which maintains plants in Dayton and Moraine, Ohio.4At theseplants, the Company manufactures electrical refrigerators, stoves, andother household appliances and parts therefor.Approximately 40per cent of the materials used in production by the Frlgidaire Divisionare obtained from sources outside of the State of Ohio, and approxi-mately 90 per cent of the products mainifactured at the plants of theFrigidaire Division are shipped to points outside the State of Ohio_II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.Metal Finishers Local Lodge #336, International Association ofMachinists, is a labor organization affiliated with the, AmericanFederation of Labor. It admits to membership employees of, theCompany:III.THE QUESTION CONCERNING REPRESENTATIONOn January 27, 1940, the Board issued a Decision and Directionof Election in which it found that the metal finishers of the FrigidaireDivision in Plant 2, exclusive of metal-finish grinders, constituted anappropriate unit.5An election was held and on March 27, 1940, theBoard certified the I. A. M. as the exclusive bargaining represei tativeof the employees in the unit.6 Subsequently, on July 16, 1940, theCompany and the I. A. M. entered into a contract in which the Com-pany recognized the I. A. M. as the exclusive bargaining representativeof these employees.This contract provided that it was to remain in,force until terminated by either party on 30 days' notice.On Febru-ary 10, 1941, the I. A. M. opened negotiations with the Company withrespect to altering its contract.On June 4, 1941, the United advisedthe Company that it represented a'majority of the metal-finishers, andrequested the Company to discontinue its negotiations with the I. A. M.4The Company's plants are designated as Plant 1, Plant2,and the Ordnance PlantThe present proceedingsinvolveonly Plant 2, which, apparently, is located in Dayton, Ohio5Matter of FrigidaireDivisionof General Motors CorpandMetal FinishersLocal Lodge##336,InternationalAssociation ofMachinists(A. F. L.), 19 N L R. B 957.621 N.L R. B. 1142. GENERAL MOT'ORS' CORPORATION619until the Board conducted an election.'The Company refused thisrequest because "the group had already been certified to another bar-gaining. agency."On June 17, 1941, as noted above, the United filedthe present petition.On June 19, 1941, the I. A. M. and the Companysigned a, contract in which the Company recognized the I. A. M. as theexclusive bargaining representative of all metal finishers in Plant 2.The contract provided that it was to take retroactive effect as ofApril 28, 1941, and was to remain in force until April 28, 1942, andthereafter until terminated by either party on 60 days' notice.The I. A. M. contends that this contract is a bar to the presentproceedings; the United maintains that the contract is not such abar; and the Company takes no position. In its brief, the I. A. M.insists that verbal agreement has been reached on all major issueson- April 28, 1941, and that the delay in reducing the agreement towriting was occasioned at the Company's request.At the hearing"a witness for the T. A. M. testified that he "thought" that the con-tract could have been signed prior to the date on which it wasactually signed.Ile added that the "major issues" were all settledprior thereto, but that "there were some other questions" on whichthe I. A. M. could not secure an answer until shortly before the agree-ment was executed.While an accord may have been reached onanumber of substantive terms, as contended, the record fails toestablish that any binding agreement had been consummated priorto June 17, 1941, when the United filed its petition.The contract,as we have noted, was in fact executed after the United had claimedto represent, the metal finishers and had filed a petition with theBoard.We have repeatedly held that a contract; should not precludea determination of representatives when it is executed after a rivalunion has claimed to represent, employees covered by the contractor has filed at petition with the Board.8We do not believe thatthe circumstances presented herein justify a departure from thoserulings.We hold, accordingly, that the contract constitutes no barto this proceeding.It appears from a statement of a Field Examiner of the Board,°On September 7, 1940, the Board had certified the United as the exclusive bargainingrepresentative of the Company's production and maintenance employees excluding,interalia,themetal finishersMatter of F,sgidaire Division,GeneralMotors Corp, Dayton,Ohio,andLocal 801, United Electrical, Radio 0MachineWorkers of America,, affiliated withthe C I0 , 27 N L R 13, No 28 On June 17, 1941, the Company and the United enteredinto in agreement covering all units of the Company's employees in which the United hadreceived, or should in the futuie receive, Board certificationThis contractis still ineffect.8Matter of Erie City IronWorksandInternational Brothei hoodof Firemenand Oilers,Local249, AF of L,30 N L. R B , No 66;Matter of Gene)al Dry Batteries,IncandBattery Workers' Federal Labor Union, No22510, A.F. of L,29 N L R B, No 145;Matter of Solvay Process CompanyandLocal12103,ChemicalDivision ofDistract 50, UnitedMine WorlersofAmerica,0.1.0,29N L R B,No 5 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was introduced into evidence, that the United submitted proofof substantial representation, in the unit alleged to be appropriate.°We find that a question has arisen concerning the representation ofemployees of the-Company.IV.THE EFFECT OF THE QUESTION CONCERNINOREPRESENTATION UPONCODI MEItCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United requests a unit composed of all metal finishers inPlant_ 2, excluding, metal-finish grinders.This was agreed to byall parties.It is the same unit which was found to be appropriatein the previous decision of the Board, mentioned above.10We findthat the metal finishers in Plant 2. excluding metal-finish grinders,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to the employees of the Companythe full benefit of their right to self-organization, and to collectivebargaining and will otherwise effectuate the policies of the Act.VI. THE DFTEEMINATTON OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be -resolved by, andwe shall accordingly direct, an election by secret ballot.The United seeks to have eligibility to vote based upon the pay rollnearest the date on which the petition was filed.The Company andthe I. A. M. expressed no preference as to the pay-roll date to beused.In support of its contention, the United established at the hear-ing that since the petition was filed the Company had laid off or trans-ferred 50 employees in the unit, and intended to lay off an additional130 employees within the week after the hearing. It is our usual prac-tice to base eligibility to vote on a current pay roll and to allow em-ployees who have been temporarily laid off to vote in the election, andwe shall so provide herein.9 The United submitted 238 membership applications and authorization caids to the FieldExaminer,which were checked against the Company's pay roll of July 26, 1941.Of these,224 contained apparently genuine signatures of employees whose names appeared on thepay rollThere were 480 metal finlsheis onthe payroll ofJuly26. 1941.11 See footnote 5 GENERAL MOTORSCORPORATION621We shall direct that the employees of the Company eligible to votein the election shall be the metal finishers in Plant 2, excluding metal-finish grinders, who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subjectto such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, FrigidaireDivision, Dayton, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The metal finishers in Plant 2, excluding metal-finish grinders,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Frigidaire Division, Dayton, Ohio,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Director forthe Ninth Region, acting in this matter as agent for the NationalLabor Relations Board; and subject to Article III, Section 9, of saidRules and Regulations, among the metal finishers in Plant 2 who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding metal-finish grinders and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, by Local Lodge #336, International Association of Machinists,affiliated with the American Federation of Labor, or by neither, forthe purposes of collective bargaining.